DOCUMENTS UNDERCase 3:18-cr-00527-WHA Document
                 SEAL                                               12 Filed 10/29/18
                                                                         TOTAL           Page 142ofM1
                                                                                TIME (m ins):
M AGISTRATE JUDGE                DEPUTY CLERK                                          REPORTER/FTR
M INUTE ORDER                   Karen L. Hom                                           FTR: 9:51-9:53 10:50-11:32
MAGISTRATE JUDGE                 DATE                                                  NEW CASE         CASE NUMBER
JOSEPH C. SPERO                            October 29, 2018                                            18-cr-00527-WHA-4
                                                       APPEARANCES
DEFENDANT                                   AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
James Quach                                 58       Y        P          Dan Blank, Spec. Appear.             APPT.
U.S. ATTORNEY                               INTERPRETER                              FIN. AFFT              COUNSEL APPT'D
Matt Parrella, Michelle Kane                NA                                       SUBMITTED

PROBATION OFFICER              PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                               Victoria Gibson                           APPT'D COUNSEL               OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
      2M                                                                                                         TRIAL SET
       I.D. COUNSEL                 ARRAIGNMENT             BOND HEARING              IA REV PROB. or            OTHER
                                  40 M                                                or S/R
       DETENTION HRG                ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.               ATTY APPT
                                                                                                                 HEARING
                                                     INITIAL APPEARANCE
        ADVISED                   ADVISED                  NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                 OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                      AMT OF SECURITY           SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND             $ 100,000                                              SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $
                                                                                       672 Lisbon St, Daly City, CA
      MOTION           PRETRIAL                  DETAINED         RELEASED         DETENTION HEARING                REMANDED
      FOR              SERVICES                                                    AND FORMAL FINDINGS              TO CUSTODY
      DETENTION        REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                       NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                   CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                           FILED
                                  ID Counsel             CONTINUANCE
TO:                                ATTY APPT                BOND                      STATUS RE:
11/2/18                            HEARING                  HEARING                   CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.             PRELIMINARY              CHANGE OF                STATUS
                                   AFFIDAVIT                 HEARING                  PLEA
10:30 AM                                                     _____________
BEFORE HON.                        DETENTION                 ARRAIGNMENT              MOTIONS                  JUDGMENT &
                                   HEARING               Entry of Plea                                         SENTENCING
Spero
        TIME W AIVED               TIME EXCLUDABLE           IDENTITY /               PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC            REMOVAL                  CONFERENCE               HEARING
                                   3161                      HEARING
                                                  ADDITIONAL PROCEEDINGS
Oral Motion to Unseal Entire Case - Granted. Proffers heard. Dft shall appear on 11/13/18 at 2:00 PM before Judge Alsup for
Status. Dft shall appear on 11/16/18 at 10:30 AM before Judge Spero for Bond Hearing/Posting.
cc: JCS, TH, TG
                                                                                           DOCUMENT NUMBER:
